DETAILED ACTION
This communication is in response to Application No. 16/627,304 originally filed 12/29/2019. The Request for Continued Examination and Amendment presented on 05/10/2022 which provides amendments to claims 1, 7, 8, and 10, claims 2, 3, 5, 6, 11, 12, 14, and 15 are cancelled is hereby acknowledged. Currently claims 1, 4, 7-10 and 13 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Previous Claim Objections
The claims were previously objected to for minor informalities. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this objection and consequently the previous objection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 1st Paragraph
The claims were previously rejected for failing to comply with the written description. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Allowable Subject Matter
Claims 1 and 10 are allowed.
	Further depending claims 4, 7-9, and 13 are allowed based on their dependence from an allowable base claim.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record namely, Cho et al. U.S. Patent Application Publication No. 2019/0197964 A1, Sheu et al. U.S. Patent Application Publication No. 2011/0057915 A1, Yi et al. U.S. Patent Application Publication No. 2006/0244708 A1 nor any other art of record, does not appear to fairly suggest either alone or in combination the recited features now, as a whole, recited similarly in the independent claims of “at least two a plurality of liquid crystal driving chips arranged in a one-dimensional array and connected to the liquid crystal panel; wherein the plurality of liquid crystal driving chips comprise a near-end liquid crystal driving chip located in a central area of the driving circuit and a far-end liquid crystal driving chip located by the near-end liquid crystal driving chip, and the plurality of liquid crystal driving chips are configured to receive original Gamma voltages and are electrically connected to pixel circuits in a display region of the liquid crystal panel; and a time sequence control chip disposed on a first circuit board which is connected to the near-end liquid crystal driving chips through flexible wires, electrically connected to the liquid crystal driving chips, and configured to receive the original Gamma voltages transmitted by the liquid crystal driving chips, and configured to output Gamma voltage correcting parameters to the near-end liquid crystal driving chip; wherein each of the liquid crystal driving chips is electrically connected to the time sequence control chip through P2P (point-to-point) wires, and each of the liquid crystal driving chips feedbacks a received original Gamma voltage to the time sequence control chip through a differential pair of the P2P wires after receiving the original Gamma voltage; wherein the time sequence control chip comprises a Gamma voltage correcting module configured to generate the Gamma voltage correcting parameters by comparing the received original Gamma voltages received by the time sequence control chip from different liquid crystal driving chips; and wherein the near-end liquid crystal driving chip lowers a corresponding one of the original Gamma voltages according to the Gamma voltage correcting parameters to make the Gamma voltages of the near-end liquid crystal driving chip and the Gamma voltages of the far-end liquid crystal driving chip be equal.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/           Primary Examiner, Art Unit 2626